Citation Nr: 0515666	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a kidney and bowel disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V. B.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this issue in August 2004 for further evidentiary 
development, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.

The Board further notes that the issues on appeal previously 
included entitlement to compensation for chronic prostatitis, 
right arm discoloration, PTSD, and major depressive disorder 
under 38 U.S.C.A. § 1151, but that the Board dismissed the 
issues of entitlement to compensation for chronic prostatitis 
and right arm discoloration, and the regional office (RO) 
granted service connection for PTSD (also claimed as major 
depressive disorder) in a recent rating decision in January 
2005.  The Board finds that although not clearly stated, by 
granting service connection for PTSD (also claimed as major 
depressive disorder), and not separately denying the claim 
with respect to major depressive disorder, the January 2005 
rating action granted service connection for both PTSD and 
major depressive disorder, and this claim is therefore not 
subject to further appellate review.

Accordingly, the only claim remaining for appellate 
consideration is entitlement to compensation under 
38 U.S.C.A. § 1151 for a kidney and bowel disorder.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no kidney and/or bowel disorder 
that was the result of carelessness, negligence, lack of 
skill, or involved errors in judgment or similar instances of 
fault on the part of the Department of Veterans Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a kidney and/or bowel 
disorder is not warranted.  38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
of current additional relevant disability and evidence of 
fault on the part of VA.

First, following the filing of the veteran's claim in 
December 2000 and prior to the initial rating action of March 
2002, correspondence from the regional office (RO) in June 
2001 advised the veteran of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, following the RO's efforts to obtain all 
relevant treatment records and examinations and opinions 
regarding a possible relationship between a current disorder 
of the kidneys and/or bowels and VA treatment received by the 
veteran in November 1999, the March 2002 rating decision 
clearly advised the veteran that while he had claimed bowel 
and kidney impairment, chronic conditions involving the bowel 
and kidneys was not shown by current medical evidence.  
Similarly, the July 2003 statement of the case advised the 
veteran that entitlement to compensation under 38 U.S.C.A. 
§ 1151 was not warranted for a kidney and/or bowel disorder 
because the evidence failed to establish that VA medical or 
educational services were the proximate cause of any 
additional disability.  

Thereafter, a second VCAA notice letter in August 2004, once 
again notified the veteran of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Id.  

Moreover, following its receipt of the results of VA 
examination in November 2004, the January 2005 supplemental 
statement of the case advised the veteran that there was 
still no evidence of current disability associated with the 
kidneys or bowels that had been related to VA treatment.

Although the June 2001 and August 2004 VCAA notice letters 
did not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide any medical opinion to contradict any of 
the opinions or findings obtained in November 2004.

The Board also observes that because the November 2004 
examiner did not find a current disability associated with 
the veteran's kidneys and/or bowels, it was unnecessary for 
him to further comment as to whether such disability was 
related to the November 1999 VA treatment.  Thus, the Board 
finds that remand for an additional opinion on etiology is 
not necessary.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

A review of the testimony and statements of the veteran 
reflects that he essentially maintains that he has sustained 
a kidney and bowel disorder because of VA negligence 
associated with the administration of an arteriogram for a 
clot in his finger in November 1999.  More specifically, the 
veteran contends that the arteriogram, which involved the 
insertion of a tube into the right femoral artery, resulted 
in massive lower abdominal bleeding and the displacement and 
infection of the bowels and kidneys.  

A November 2000 statement from the veteran's daughter notes 
that she is a nurse and that the veteran suffered physical 
trauma as a result of a clot in the veteran's finger.

VA outpatient records for the period of November 1999 to 
August 2001 reflect that several days after the arteriogram, 
the veteran still complained of abdominal soreness.  These 
records do not reflect a diagnosis of any disability 
associated with the bowels or kidneys. 

November 2004 VA genitourinary examination revealed that the 
veteran was evaluated at this time for urinary tract symptoms 
and irregular bowel habits.  The veteran reported that on 
November 4, 1999, he developed peripheral vascular disease 
and he began to have urinary tract problems.  Since then, he 
reported that he had experienced chronic microscopic 
hematuria.  He described his urinary tract problems as 
difficulty on urination, but denied any kidney failure or 
dialysis.  He also denied any urinary tract infection; 
however, he stated that he had a history of chronic 
prostatitis with flare-ups once a year.  He indicated that 
his last flare-up was two years earlier.  He noted that a 
private physician had recently found a right kidney cyst on 
ultrasound, but that otherwise, the ultrasound was 
unremarkable.  The veteran denied taking any medication for 
his urinary tract or prostate condition.  The veteran also 
stated that he had a problem with his bowels not moving 
regularly, noting that he had one bowel movement every three 
to four days.  The veteran denied any other gastrointestinal 
(GI) symptoms or weight loss or gain.  The veteran also 
denied any hematochezia or melena, a history of kidney 
stones, or surgery on his bowel or bladder.  

Physical examination revealed that the abdomen was soft, 
nontender, and nondistended with positive bowel sounds and no 
organomegaly.  There was no evidence of swelling, edema, or 
any sign of infection.  There was also no evidence of pain or 
tenderness.  Hemoccult was negative and the lower extremities 
showed no cyanosis or edema.  Laboratory studies were 
reviewed that demonstrated microscopic hematuria, but were 
otherwise found to be unremarkable.  The examiner also noted 
that the veteran had reportedly had an ultrasound which was 
positive for a small right kidney cyst, but was otherwise 
normal.  The diagnoses included history of chronic 
microscopic hematuria with possible right kidney cyst, 
otherwise no evidence of kidney failure or infection, and 
history of constipation, most likely secondary to pain 
medications (Lortab).


II.  Analysis 

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in December 2000 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on a 
kidney or bowel disorder, the Board finds that there is 
insufficient medical evidence of a current disability of the 
kidneys or bowels or currently identifiable additional 
disability related to VA treatment.  In addition, as was 
noted previously, various communications from the RO clearly 
placed the veteran and his representative on notice of the 
need for the veteran to produce evidence of identifiable 
additional disability that was the result of actions taken by 
the VA, and the record does not contain such evidence.  In 
fact, it appears that the veteran's complaints of 
constipation are identified by the November 2004 VA examiner 
by history only and are related to certain medication 
(Lortab), and while the same examiner did note laboratory 
evidence of microscopic hematuria and a possible right kidney 
cyst, such findings were not associated with any current 
disability of the kidneys, the examiner further noting that 
there was no evidence of kidney failure or infection.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that the November 1999 VA 
treatment caused him kidney and bowel problems, but there is 
no evidence of any relevant current diagnosis or finding that 
is the result of that procedure or any other treatment 
administered by VA.  It is long-established that the veteran, 
as a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  Id.  In short, the veteran's own speculations as 
to medical matters are without any probative value.  As for 
the statements of the veteran's daughter, while the Board 
concedes that she has no doubt had training and background as 
a nurse that would make her opinions entitled to greater 
evidentiary value, the Board does not find that she has 
offered any opinion on the existence of any current kidney or 
bowel disorder that is related to the VA treatment 
administered in November 1999.  

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of a diagnosis 
of kidney or bowel disability associated with the treatment 
the veteran received in November 1999, and the November 2004 
VA examiner did not identify any such disability.  There is 
also no medical opinion in the record that disputes the 
opinions of the November 2004 VA examiner.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The veteran's claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney and bowel 
disorder is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


